DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim(s) 1, 3-8, 10, 11, 13, 14 are amended.  Claim 16 is newly presented.  Claims 1-16 are currently pending.
	All references relied upon and not cited in the current Form 892 may be found in previous 892’s or IDS’.
Response to Amendment
The Amendment filed 02/22/2021 has been entered and overcomes 112(b) rejections with regard to claims 10 and 14 previously set forth in the Non-Final Office action mailed 10/22/2020.
Response to Arguments
	Applicant’s arguments filed 3/9/2021 are considered moot in light of the new rejections as necessitated by Applicant’s amendments.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalt (US 4917112).
Regarding claim 16, Kalt discloses a medical dressing  100  (Fig. 2 and 4, transparent bandage 100; the embodiment 100 consisting of a circular bandage is generally similar to the first embodiment [10] described in conjunction with Figs. 1-4, one major difference between the first and second embodiments is flap 120 [col. 5, lines 42-49] for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising an annular (col. 5, lines 42-49) border area (Figs. 2 & 4, area outside of opening 12 [equivalent to opening 121] including frame 14  [equivalent to frame 114]and transparent membrane 18 [equivalent to transparent membrane 118]; also see annotated Fig. 2 below) 

    PNG
    media_image1.png
    146
    610
    media_image1.png
    Greyscale

comprising a film 118, 114 (see annotated Fig. 2 above; transparent membrane 18 equivalent to  118 and frame 14  equivalent to  114) having - a body-facing proximal side (bottom of frame 14 which is equivalent to  114 or bottom of transparent membrane 18 equivalent to  118; Fig. 3) provided with an adhesive layer (see annotated Fig. 2 above, frame 14 with adhesive layer 15 on lower surface [medical adhesive on embodiment 100 not shown, col. 5, lines 50-64]) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28), and - an opposite distal side (top of frame .
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Glen (US 2012/0197206).
Regarding claim 1, Kalt discloses a medical dressing 10 or 100 (Fig. 2 and 4, transparent bandage 10,100) for application at a treatment area of a human 5body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16) comprising an annular (col. 5, lines 42-49) border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively) comprising a film 18 and 14 or 118 and 114 (transparent membrane 18 or 118 and frame 14 or 114, respectively) a film interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27, foam material is sufficiently flexible to be comfortably worn by the patient) having - a body-facing proximal side (bottom of frame 14 or 114 or of transparent membrane 18 or 118; Fig. 3) provided with an adhesive layer (Fig. 2, frame 14 with adhesive layer 15 on lower surface) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28), and  10- an opposite distal side (top of frame 14 or 114), a central inspection area 12 or 121  (opening 12 or 121) for alignment with said treatment area 

    PNG
    media_image2.png
    313
    640
    media_image2.png
    Greyscale

which is surrounded by said border area (frame 14 or 114 and membrane 18 or 118 surrounding window 12, or 121, respectively; see annotated Fig. 2 where central inspection area is surrounded by frame 14 (border area 14)), wherein a thickness of the border area is smaller than a thickness of the raised wall portion  (see annotated Fig. 2 above) and a pad (Fig. 4, flap 120) movable between at least two states: - a first state in which the pad is located in the central inspection 15area and at least partially sunk into the central inspection area (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2).

Glen teaches an analogous medical dressing (dressing assembly 10) for application at a treatment area of a human body [0041], comprising an analogous annular border area 20 (adhesive membrane 20) an analogous central inspection area 70 (inner cavity 70, Fig. 2) for alignment with said treatment area ([0070]), the central inspection area defined by a raised wall portion 32 (side walls 32) which is surrounded by said border area 20 (adhesive membrane 20, see annotated Fig, 1 below), 

    PNG
    media_image3.png
    362
    588
    media_image3.png
    Greyscale





It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to define the central inspection area 12, 121 of Kalt by a raised wall portion, which raised wall portion is surrounded by the border area, wherein  a thickness of the border area is smaller than a thickness of the raised wall portion 32 is smaller than thickness of the raised wall portion, as taught by Glen,  for the purpose of providing an inner cavity where tubing such as a catheter or other tubing can be stored ([0047]).
Regarding claim 2, Kalt in view of Glen discloses the invention as discussed above and Kalt further discloses said border area 14, 114 (frame 14, 114 col. 4, line 59 – col. 5, line 3; col. 5, line 50-64) defines a boundary of said central inspection area (see Kalt Figs. 1 and 4).
Regarding claim 3, Kalt in view of Glen discloses the invention as discussed above and Kalt further discloses  that the film 18, 118 (membrane 18, col. 4, lines 46-58; membrane 118, col. 5, lines 50-64) lies in a first geometrical plane (see annotated Fig. 2 below, bottom surface of frame 14, 114 and bottom surface of transparent membrane 18, 118), wherein the raised 

    PNG
    media_image4.png
    309
    640
    media_image4.png
    Greyscale

Kalt does not explicitly disclose the raised wall portion projects distally from said first geometrical plane, wherein the wall portion defines a frame around said central inspection area.
Glen teaches the raised wall portion 32 (side walls) projects distally from said first geometrical plane (see annotated Fig. 1 below), 

    PNG
    media_image5.png
    241
    491
    media_image5.png
    Greyscale



wherein the wall portion 32 defines a frame around said central inspection area 70 (inner cavity 70, see Figs. 1 and 4).
Regarding claim 4, Kalt in view of Glen discloses the invention as described above and Kalt further discloses said pad 121 (flap) is attached (attached at fold line 122, Fig. 4, col. 5, line 68- col. 6, line 2) or attachable to said wall portion at least in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, line 65-68; flap 120 can be shaped to extend beyond the edge of the opening 121, col. 6, lines 3-16).
Regarding claim 6, Kalt in view of Glen discloses the invention as described above but Kalt does not explicitly disclose wherein a distal end surface of said raised wall portion and a distal end surface of said pad lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane.



    PNG
    media_image6.png
    278
    617
    media_image6.png
    Greyscale

Regarding claim 7, Kalt in view of Glen discloses the invention as described above but Kalt does not explicitly disclose the pad cutout 120 (flap 120) is cutout from said raised wall portion.
Glen teaches an analogous medical dressing 10 (dressing assembly 10), as described above with regard to claim 1, and Glen further teaches the pad 50 (door 50) is a cutout from said raised wall portion 32 (side walls 32; the door 50 (pad) has a shape preferably filling the opening in the top wall, [0056]).

Glen teaches an analogous medical dressing 10 (dressing assembly 10) as described above with regard to claim 1, and Glen further teaches the raised wall portion 32 (side walls 32) defines a central hole 70 (inner cavity 70, Fig. 2) included in said central inspection area.  
Regarding claim 9, Kalt in view of Glen discloses the invention as discussed above and Kalt further discloses that the film 18 or 118 (transparent membrane 18 or 118 which makes up part of the film with frame 14 or 114, respectively) extends into and across the central inspection area (Fig. 2, transparent membrane 18 extends from the border section where it is beneath a portion of frame 14 into and across the window 12, col. 4, lines 46-49).
Regarding claim 10, Kalt in view of Glen discloses the invention as discussed above and further discloses the central inspection area (12 or 121) comprises an opening (opening 12 or 121, Figs. 2 and 4) that is a blind hole (Fig. 4, transparent membrane 118 in opening 121), the bottom of the blind hole being formed by said film 18 and 14 or 118 and 114  (col. 4, line 46-49; transparent membrane 18 or 118 and frame 14 or 114, respectively) that extends into and across the central inspection area (transparent membrane 18 of 118 of film [frame 14 and transparent membrane 18 or frame 114 and transparent membrane 118] extends into and across the central inspection area [opening 12 or 121], Fig. 2).
Regarding claim 11, Kalt in view of Glen discloses the invention as discussed above and Kalt further discloses that the film is perforated (col. 4, lines 50-58, the material of membrane 18 allows vapors and gases to escape through the material in one direction).
Claim(s) 5, 13 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Glen (US 2012/0197206) and in further view of Penrose (5792089).
Regarding claim 5, Kalt in view of Glen discloses the invention as described above but Kalt fails to disclose said pad is provided with releasable attachment for attaching said pad to said wall portion, wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state.
Penrose teaches an analogous dressing 1 (dressing 1, Fig. 5) for application at a treatment area of a human 5body  (col. 1, lines 63 - col. 2, line 2) comprising an analogous annular border area (col. 3, lines 20-33, area including flange 2), a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), and a pad (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and said pad is provided with releasable attachment (Fig. 5, overlap region 7 and adhesive layer 8) for attaching said pad to said wall portion (col. 3, lines 39-42; col. 8, lines 15-22), wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state (col. 8, lines 41-42).

Regarding claim 13, Kalt in view of Glen discloses the invention as described above and Kalt further discloses said pad 120 (flap 120) is provided in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68)or as a separate component for subsequent placement in said first state.
Kalt does not disclose wherein said pad is provided as a separate component for subsequent placement in said first state.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad 120 (flap 120) of Kalt as a separate component for subsequent placement in said first state, as taught by Penrose, for the purpose of being able to provide a clean pad for a highly exuding wound (Penrose, col. 8, lines 51-54)
Regarding claim 15, Kalt in view of Glen discloses the invention as described above and but Kalt does not explicitly disclose a method of reducing workload for nursing personnel, comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing (Fig. 1, dressing 1) as described above with regard to claim 13 and further teaches a method comprising providing a replacement pad (absorbent layer 5) for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 (see above description regarding Kalt in combination with Glen) or in a medical dressing system as claimed in claim 13 (see above description regarding Kalt in combination with Glen and Penrose) with said replacement pad, without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Glen (US 2012/0197206) and in further view of Jensen (5704905).
Regarding claim 12, Kalt in view of Glen discloses the invention as discussed above and Kalt further discloses the medical dressing 10 or 100 (bandage 10, 100) is adapted for placement on an area of a human body (by incorporating different shapes and sizes, the bandage [dressing] can more effectively accommodate different parts of the body, bony prominences or the like, col. 4, lines 34-45) wherein the border area comprises a first lobed portion and a second lobed portion  [part of the film can be a heart shape, col. 4, lines 34-45].
Kalt does not explicitly disclose that the medical dressing is adapted for placement on a sacral area of a human body, wherein the medical dressing has a geometrical axis of symmetry 
Jensen teaches an analogous medical dressing 10 (Fig. 1, col. 3, lines 44-48, wound dressing 10) for application to a contoured surface of the human body having an analogous border portion (col. 3, lines 44-50; col. 4, lines 49-52, peripheral border portion 11b) that is symmetrically heart shaped (Fig. 1, col. 3, lines 48-40) such that a first lobed portion (half section 10a) is on one side of an axis of symmetry (Fig. 1, central fold line 15) and a second lobed portion (half section 10b) is on the other side of the axis of symmetry.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the border portion of the medical dressing disclosed by Kalt such that it is adapted for placement on a sacral area of a human body, and so that the border portion includes a first lobed portion on one side of an axis of symmetry and a second lobed portion on the other side of the axis of symmetry, as taught by Jensen, given that Kalt discloses a heart shaped dressing and dressings of different shapes for different body parts, and for the purpose of forming a dressing suitable for sacral placement (Jensen, col. 3, lines 44-61).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Glen (US 2012/0197206) in further view of Jensen (5704905) and in even further view of Penrose (US 5792089).
Regarding claim 14, Kalt in view of Glen and in further view of Jensen discloses the invention as described above but Kalt does not disclose said pad is a first pad, the medical dressing further comprising a replacement pad for replacing the first pad while the medical 
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53) and further teaches that the pad is a first pad (Fig. 5, absorbent layer 5), the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad 120 (flap 120) of the combination of Kalt, Glen and Jensen, is a first pad and further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of allowing the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./             Examiner, Art Unit 3786     

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786